Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract, at end, -- The wall terminal may be grounded and located between the first and second engaging contacts to act as a shield against electromagnetic invention radiation.  Locking mechanisms to retain connector engagement may be used and may be formed of a same member as the wall - - shaped terminal - -. Should be added at end to better describe the invention.  See claim 12. Applicant should modify suggested material as deemed proper     
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 4, term “placed on an inner side … terminal” is unclear and without basis in specification.  Applicant should  point out basis by fig no and numeral  if present
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 13 “annular terminal  disposed over entire circumference must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Figure 16B terminal 44 depiction not adequate to support claim  13 language.
Claims 1-8, 13-20 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueno 6247970.
For claims 1, 2, 4, Uno, figure 7A connector includes a selected pair of  first and second engaging terminals each formed by recessed one at 33 projection one at 23, and includes a wall shaped ground terminal 24c disposed between such  first and second engaging terminals                     As alternative, figure 6 is applied with similar  pair of engaging terminals and wall terminals formed by ground partial wall  sections 24, 34 between sets of engaging terminals.  The wall terminals match projection of the noted engaging terminals.  For claims 3, 19, 20, the wall terminal match projections and height of mated engaging terminals.  For claims 14, 18, the engaging terminals are in two rows and plural walls terminals are used.  For claims 5-7, figure 6 is applied with partial wall terminals 24, 34.  Claims 7, 8, for figures 6 or 8 end portions of connectors including an engaging and a wall terminal are read as blocks.  Claim 15, spring terminals 33 engage terminals 23 on two sides, 
Alternative, for claim 15, some of the figure 6 wall terminals 24, 34 are read as engaging terminals and those at 34 engage those at 24 on both sides to also meet claim language.  Claim 16, obvious to form wall terminals 34, 24, or 24 to be removable for easy replacement if damaged. B Removability by use of well known friction fits   
Claim 17, terminal 33 in figure 6 with bump at end is also readable as a wave terminal.  Claim 13, refers to terminal 44, but how such feature function to reduce noise is unclear, and it is deemed obvious variant.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Wu 005.
Ueno lacks fixing terminals with projections and recesses.  Wu figure 5 at 40, 80, includes such feature.  Also, to use such device in Ueno to better retain mating condition.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Chuang 519.
As alternative basis  of rejection  Ueno lacks annular contact.  Chuang includes such features at 31.  Obvious to add such item to Ueno figures 6 or 7 housings to shield against EMI.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832